     WRIGHT, FINLAY & ZAK, LLP
 1
     R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     Attorneys for Defendant,
 6   LongVue Mortgage Capital Inc., as trustee for WestVue NPL Trust II
 7
                                  UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10
     RANDOLPH DAY,                                        Case No.: 2:17-cv-01596-JAD-EJY
11
                    Plaintiff,                            STIPULATION AND ORDER TO
12                                                        EXTEND DEADLINE TO FILE REPLY
                                                          TO OPPOSITION TO DEFENDANT’S
13   vs.                                                  MOTION TO DISSOLVE OR MODIFY
                                                          PRELIMINARY INJUNCTION
14   LONGVUE MORTGAGE CAPITAL INC., as
     trustee for WESTVUE NPL TRUST II; FIRST              [FIRST REQUEST]
15   AMERICAN SOLUTIONS, LLC, and DOES
16   I-X and ROE CORPORATIONS I-X,
     inclusive,
17
                    Defendants.
18
19   ______________________________________

20           Plaintiff, Randolph Day (“Plaintiff”), and Defendant, LongVue Mortgage Capital Inc., as
21   trustee for WestVue NPL Trust II (“LongVue”) (collectively, the “Parties”), by and through their
22   respective counsels of record, hereby submit the following Stipulation and Order to extend
23   LongVue’s response deadline to file a Reply to Plaintiff’s Opposition to Defendant’s Motion to
24   Dissolve or Modify Preliminary Injunction [ECF No. 75] from the original due date of March 26,
25   2020 to the new due date of April 2, 2020.
26
     /././
27
     /././
28



                                                  Page 1 of 2
 1           The parties have conferred regarding this stipulation. This is LongVue’s first request to
 2   extend time. This stipulation is made in good faith and is not for the purposes of delay.
 3
     Dated this 26th day of March, 2020.                  Dated this 26th day of March, 2020.
 4
 5   WRIGHT, FINLAY & ZAK, LLP                            GARMAN TURNER GORDON LLP

 6
     /s/ Ramir M. Hernandez, Esq.
 7
                                                          /s/ Eric R. Olsen, Esq.
 8   R. Samuel Ehlers, Esq.                               Eric R. Olsen, Esq.
     Nevada Bar No. 9313                                  Nevada Bar No. 3127
 9   Ramir M. Hernandez, Esq.                             Walter F. Fick, Esq.
10   Nevada Bar No. 13146                                 Nevada Bar No. 14193
     7785 W. Sahara Ave., Suite 200                       7251 Amigo Street, Suite 210
11   Las Vegas, NV 89117                                  Las Vegas, NV 89119
     Attorneys for Defendant, LongVue Mortgage            Attorneys for Plaintiff, Randolph Day
12   Capital Inc., as trustee for WestVue NPL Trust
13   II

14
15                                                        IT IS SO ORDERED:

16
                                                          ___________________________________
17                                                        UNITED
                                                          UNITED STATES
                                                                  STATESMAGISTRATE     JUDGE
                                                                           DISTRICT JUDGE
18                                                        Dated: March 27, 2020.
                                                          DATED: _________________________
19
20
21
22
23
24
25
26
27
28



                                                Page 2 of 2
